Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144064 & (24)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144064
                                                                    COA: 301790
                                                                    Oakland CC: 2006-206911-FC
  DWIGHT THERONE BULEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 5, 2011
  order of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the allegations of prosecutorial misconduct set forth in
  Issue V of the defendant’s Court of Appeals brief, within 28 days after the date of this
  order.

        The application for leave to appeal and motion to remand remain pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2012                    _________________________________________
         s1106                                                                 Clerk